Case 3:20-cv-00171-HEH-RCY Document 13 Filed 10/29/20 Page 1 of 1 PageID# 42



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division
DARYL EUGENE JENKINS,

      Petitioner,

V.                                                     Civil Action No. 3:20CV171-HEH


WARDEN D. WATSON,

      Respondent.
                             MEMORANDUM OPINION
                             (Granting Motion to Dismiss)

      Daryl Eugene Jenkins, a Virginia state prisoner proceeding pro se, brings this

petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 1)challenging his

convictions for unlawful wounding and destruction of property in the Circuit Court for

the City of Virginia Beach, Virginia.

      Rule 2 ofthe Rules Governing Section 2254 Cases requires that petitions pursuant

to 28 U.S.C. § 2254 "be signed under penalty of peijury by the petitioner or by a person

authorized to sign it for the petitioner under 28 U.S.C. § 2242." Rules Governing § 2254

Cases in U.S. District Courts, Rule 2(c)(5). Respondent moved to dismiss the § 2254

Petition on the ground that Jenkins had failed to sign § 2254 Petition. Jenkins made no

effort to correct this deficiency. Accordingly, the Motion to Dismiss(ECF No.8)will be

granted and the action will be dismissed witliout prejudice. A certificate of appealability

will be denied.


       An appropriate Order will accompany this Memorandum Opinion.

                                                        /s/
                                   HENRY E. HUDSON
Date:/?«.f.X^,2a&0                 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
